Title: To Thomas Jefferson from Lister Asquith, 28 November 1785
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 28 Nov. 1785. They have now been in prison for fourteen weeks “and yet have no appearance of our releasement without you have got it finished at Paris.” Asquith heard from Desbordes, Frères that they had written to TJ advising him to try to have the case settled by the French ministry. “As they [the Farmers-General] could find no flaw against us for smugling they now pretend we were stopped on account of coming into port under tonnage on a law that was made many years before the Revolution and openly declares the Alliance is nothing to them.”
But for TJ’s assistance, the officers would have “starved us to their own Terms.” TJ’s letter of 14 Sep. mentioned a compromise settlement with the Farmers-General, but the prisoners have not been approached. Though their fate “cannot exceed the Torments of Suspense … my greatest trouble is the thoughts of my unhappy Family,” for he heard that the vessel in which they left America ran ashore and he knows nothing of their situation. He begs TJ’s help against “a set of the worst of Men who have no regard to the Faith of the Nation or the Laws of Humanity … and the English smuglers … they use far better than us.” They are all suffering severe colds; unless relief comes soon, “a few weeks more will put an end to all our troubles.”
